Ellerin, J.
(dissenting). In his plea of guilty to attempted assault in the second degree, respondent allocuted to physically assaulting his wife by throwing a telephone at her, hitting her in the thigh and leg, and attempting to choke her with the intention of causing serious physical injury. The court properly found that this assault by the father on the mother exposed the child to a substantial risk of harm and that therefore she is a neglected child pursuant to Family Court Act § 1012 (f).
The statute provides that a neglected child is a child of less than 18 years of age “whose physical, mental or emotional condition has been impaired or is in imminent danger of becoming impaired as a result of the failure of his parent * * * to exercise a minimum degree of care * * * in providing the child with proper supervision or guardianship, by unreasonably inflicting or allowing to be inflicted harm, or a substantial risk thereof’ (§ 1012 [f] [i] [B]).
It is settled that children who witness acts of violence between their parents may be in imminent danger of becoming impaired, if they have not already suffered actual emotional harm (see e.g. Matter of Athena M., 253 AD2d 669 [1998]). Increasingly, it has been recognized that domestic violence may harm a child who does not personally witness it (see e.g. Weithorn, Protecting Children from Exposure to Domestic Violence: The Use and Abuse of Child Maltreatment, 53 Hastings LJ 1, 84). Children who do not contemporaneously observe violent incidents do nevertheless live with the aftermath of *137and the context surrounding violent incidents (id.). The victim of the violence may be bruised or otherwise injured, perhaps so severely as to require hospitalization or cause disability; she may be frightened, distraught, depressed or emotionally unavailable to the children (id. at 84-85; see also Developments in the Law: Legal Responses to Domestic Violence, VI. Battered Women and Child Custody Decisionmaking, 106 Harv L Rev 1597, 1610 [“At the very least, the pressures endured by the victim impair her ability to care for and to provide attention to her children.”]). Moreover, studies have shown that men who abuse their wives have a high tendency to abuse their children as well (see Kurtz, Comment, Protecting New York’s Children: An Argument for the Creation of a Rebuttable Presumption against Awarding a Spouse Abuser Custody of a Child, 60 Alb L Rev 1345, 1352). In any event, even if they are neither direct victims nor witnesses of the abuse, children “suffer harm from the mere presence of a father who endorses violence as a means of settling family disputes” (Haddix, Comment, Unseen Victims: Acknowledging the Effects of Domestic Violence on Children through Statutory Termination of Parental Rights, 84 Cal L Rev 757, 788). Thus, children living in homes where domestic violence occurs are at risk both for direct physical or sexual victimization in the family and, even if they are not physically harmed and do not witness violent incidents, for “a range of effects on their emotional, social, and cognitive functioning” (Weithom, 53 Hastings LJ at 85).
The majority’s rationale for reversal is that the child was not present in the home at the time of the particular violence resulting in respondent’s incarceration. However, we cannot ignore the fact that, in the absence of the instant order finding neglect due to respondent’s domestic violence, a future application by respondent seeking custody of the child may well succeed, as evidenced by many precedents, despite the plethora of anecdotal and statistical evidence that the children of violent families suffer deleterious effects of violence, be they targets, witnesses or simply family members. There can be no justification for waiting for the child of such a family to be abused before permitting a court to act under the statute that intends to protect such children.
Therefore, and notwithstanding that the child was absent from the scene of the assault and was not at the time in the care or custody of either parent, I would affirm the finding of neglect.
Nardelli, J.P., Saxe and Rosenberger, JJ., concur with Sullivan, J.; Ellerin, J., dissents in a separate opinion.
*138Order, Family Court, New York County, entered on or about November 14, 2000, reversed, on the law, without costs, the neglect finding vacated and the matter remanded for further proceedings.